CORRECTED DETAILED ACTION
This action supplements the previous Notice of allowability mailed out on 12/16/21 to consider the IDS filed on 02/01/22.
2.	Claims 21-40 are under examination.

Information Disclosure Statements
3.	   The information disclosure statement (IDS) submitted on 02/01/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Remarks 
4.	Claims 21-40 are remained allowed in view of the newly filed IDS filed on 02/01/22. 


Allowable Subject Matter
5.	Claims 21-40 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469